Mr. Justice Wole
delivered the opinion, of the court.
This was a case that probably should have followed the fate of Domenech v. Suau, Fiol & Co., No. 6651, just decided. However, the debtor, represented by an attorney, came into this court and moved to dismiss the appeal because he was not notified thereof. The record in this proceeding under the summary process of the Mortgage Law shows that demand for payment was made on the debtor. The court subsequently annulled the order for demand and the appellant does not convince us that the debtor, by the service of the demand, was not duly before the court, would not be affected by reversal and was not therefore a necessary party to the appeal, which must be dismissed.
Mr. Justice Travieso took no part in the decision of this case.